DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed August 24, 2022 has been considered.
The information referred to in the IDS filed July 26, 2022 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The status of any related U.S. patent application should be updated on page 1 of the specification. 

Drawings
The drawings filed July 26, 2022 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Line 8 of claim 1 recites the limitation “a central part in a left-right direction bulges toward the user side”.  This recitation appears to set forth a positive claiming of a user.  It is suggested that “is adapted to bulge” be substituted for “bulges”.  
Line 12 of claim 1 recites the limitation “a convex part protruding toward the user”.  This recitation appears to set forth a positive claiming of a user.  It is suggested that “adapted to protrude” be substituted for “protruding”.  
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 5, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (8070221) in view of Halter (2970638).
The primary reference shows all claimed features of the instant invention with the exception of the vertical holding part having at least one bulging part in which a central part in a left-right direction bulges toward the user side from both sides in the left-right direction orthogonal to a direction between the user side and a side opposite to the user and the vertical direction, the bulging part extending in the vertical direction of the vertical holding part (claim 1); wherein the vertical holding part has a convex part protruding toward the user; and the bulging parts are disposed above the convex part (claim 1); wherein two bulging parts are disposed side by side in the left-right direction (claim 5). 
In the primary reference, note a holder comprising: a vertical holding part (60, 62) configured to support a user in a vertical posture so that a head is positioned vertically, wherein the vertical holding part has a front pad part (60) extending in a vertical direction and configured to support the user from a front of the user, at least from an abdomen to a chest of the user.
Regarding claim 2, note a carrier (30, 32, 92) configured to support a lower side and a back of the user.
Regarding claim 4, note a temporary seating surface (34) on which the user is placeable is provided below the vertical holding part.  Note the seating surface is considered temporary since the user is not permanently affixed thereto.
The secondary reference teaches providing a vertical holding part as having at least one bulging part (8 or 9) in which a central part in a left-right direction bulges toward a user side from both sides in the left-right direction orthogonal to a direction between the user side and a side opposite to the user and the vertical direction, the bulging part extending in the vertical direction of the vertical holding part; wherein the vertical holding part has a convex part (4) protruding toward the user; and the bulging parts are disposed above the convex part; wherein two bulging parts (8, 8 or 9, 9) are disposed side by side in the left-right direction.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the vertical holding part as having at least one bulging part in which a central part in a left-right direction bulges toward the user side from both sides in the left-right direction orthogonal to a direction between the user side and a side opposite to the user and the vertical direction, wherein the bulging part extends in the vertical direction of the vertical holding part (claim 1); and wherein the vertical holding part has a convex part protruding toward the user; and the bulging parts are disposed above the convex part (claim 1); and wherein two bulging parts are disposed side by side in the left-right direction (claim 5).  These modifications enhance user support and comfort.

Claims 6 and 7, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (8070221) in view of Halter (2970638), as applied to claim 1 above, and further in view of Cramer, Jr (2973031).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the vertical holding part being attachable to and detachable from a mounting body (claim 6); wherein an attachment configured to attach and detach the vertical holding part to and from the mounting body (claim 7).
In the primary reference, note the mounting body (36) and the adjustment knob (74).
Cramer, Jr teaches configuring a holder (1) with a vertical holding part (35) as including a mounting body (28) that is attachable to and detachable from the vertical holding part, wherein an attachment (40) is included and configured to attach and detach the vertical holding part to and from the mounting body.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of Cramer, Jr by configuring the vertical holding part as attachable to and detachable from the mounting body (claim 6); wherein the attachment is configured to attach and detach the vertical holding part to and from the mounting body (claim 7).  These modifications enhance selective removal of the vertical holding part for replacement, cleaning, etc., while maintaining the adjustment capability.

Claim 10, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (8070221) in view of Halter (2970638), as applied to claim 1 above, and further in view of WO02/058601.
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the vertical holding part being formed in a tubular shape having a hollow part inside.
WO02/058601 teaches configuring a holder (device) with a vertical holding part (32) that is formed in a tubular shape having a hollow part (31) inside.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of WO02/058601 by configuring the vertical holding part as formed in a tubular shape having a hollow part inside.  This modification provides selective telescopic adjustment of the vertical part in fit the needs of an individual user.

Allowable Subject Matter
Claims 3, 8, 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/November 8, 2022                           Primary Examiner, Art Unit 3636